DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 
The applicant argues that “Accordingly, magnetic force lines of the main body on the outer loop are similar to the magnetic force lines of the main body on the closed loop of the inner loop, e.g. as shown in Fig. 3A. As a result, even though the rotor permanent magnetic member of Applicant's invention does not include a rotor yoke, it still possesses the functions of a device with a rotor yoke. With the design of Applicant's invention, the rotor is free from the conventional rotor yoke. Hence, the room and cost are effectively saved, total weight is reduced, and better magnetic flux sinusoidal properties are achieved.” This argument is not persuasive because it is narrower than the claim language. The claim language does not include a yoke except for claim 13 which claims what is argued by the applicant, and which was already addressed by Miyamoto. 
The applicant further argues on page 11 that “If a skilled person in11 the art were to combine AAPA and Hazeyama et al. and form a structure as Applicant recites, he must also omit the rotor yoke at the same time. When the rotor yoke is omitted (i.e. the rotor core 7 is not used), it is not possible to firmly fix the separate magnet blocks 8a, 8b, and 8c in place. In other words, taking the above two references, a skilled person in the art still would not know how to incorporate the separate magnet blocks 8a, 8b, and 8c of Hazeyama et al. to the rotor 10 of AAPA.” This argument is not persuasive because the claim language does not require omission of the yoke except for claim 13 which was 
The applicant argues on page 13 that “In view of the comments that Hazeyama12 et al. makes, a person skilled in the art would be taught not to employ the technology disclosed by Kaneda et al. Accordingly, Applicant asserts that there is no proper prima facie motivation for combining Hazeyama et al. and Kaneda et al.” This argument is not persuasive because Hazeyama was not used for its physical structure, but for its magnet pole arrangement. Thus the conflict cited by the applicant is not relevant to the combination. Since both references are known in the art, one of ordinary skill in the art could have used teachings from either or both references to make a device depending on design considerations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 8, 11-12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (prior art disclosed by the applicant in figures 1-2) in view of Hazeyama (US 9595851) and Kaneda (US 2002/0180295).
In re claim 1, AAPA, in figures 1-2, discloses a rotor permanent magnetic member consisting essentially of a main body having multiple pairs of magnetic N pole and S pole sections, the magnetic N pole section and S pole section of each pair being the magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole 
In re claim 4, AAPA modified by Hazeyama discloses that each complex magnetic pole section is oriented such that the N-pole end or the S-pole end of a given complex magnetic pole section is adjacent an inner circumference of the main body and adjacent the N-pole sections or the S-pole sections of the adjacent N-pole and S-pole section pairs respectively (as seen in the polarity pattern shown by Hazeyama). 
In re claim 5, AAPA in figures 1-2, teaches that the main body is a permanent magnet (103).
In re claim 8, AAPA, in figures 1-2, discloses a rotor consisting essentially of: a fan impellerthe magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference and where all the magnetic sections also have a same arc length including the complex sections. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
In re claim 11, AAPA modified by Hazeyama discloses that the N-pole section and S-pole section of each complex magnetic pole section are formed on the main body by means of radial magnetization (as seen in figures of Hazeyama), the N-pole section and S-pole section between each two first magnetic5 pole sections being respectively disposed in adjacency to an inner circumference of the main body and an outer circumference of the main body, the N-pole section and S-pole section between each two second magnetic pole sections being respectively disposed in adjacency to the outer circumference of the main body and the inner circumference of10 the main body (inherent functionality of the radially magnetized structures).
In re claim 12, AAPA in figures 1-2, teaches that the main body is a permanent magnet (103).
In re claim 16, AAPA, in figures 1-2, discloses a fan consisting essentially of:10 a frame body, having a receiving space and a base seat disposed at a center of the receiving space; a cover board mated with the frame body to cover the same;15 a stator disposed on the base seat; and a rotor received in the receiving space to enclose the corresponding stator, and the rotor comprising:2 a fan impeller, the fan impeller including a hub and multiple blades annularly arranged on an outer circumference of the hub, the hub having a receiving space; and5 at least one permanent magnetic member disposed on an inner circumference of the hub in the receiving space (as seen in figure 1 and 2A), the permanent magnetic member including a main body, having multiple pairs of magnetic N pole and S pole sections, the magnetic N-pole section and S-pole section of the magnetic N-pole section of each pair is adjacent the S-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the N-pole section of the complex magnetic pole section at the inner circumference of the main body and wherein the magnetic S-pole section of each pair is adjacent the N-pole section of the interposed complex magnetic pole section at the outer circumference of the main body and adjacent the S-pole section of the complex magnetic pole section at the inner circumference of the main body. Kaneda however, in figures 1-20 (see figure 20 for the specific configuration) teaches a similar device where the polarity of the N and S pole sections is configured as claimed with respect to the positioning of the complex pole sections on the inner or outer circumference. Therefore it would have been obvious to .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (prior art disclosed by the applicant in figures 1-2) in view of Hazeyama (US 9595851), Kaneda (US 2002/0180295), and Miyamoto (US 6414777).
In re claim 13, AAPA/Hazeyama/Kaneda discloses the claimed device except for the permanent magnet being directly adhered to the hub. Miyamoto however, in figures 1-12, discloses a plastic rotor with a magnet (105b) being directly adhered to the hub (1051, see lines 45-55 of column 1). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have directly attached the magnet of AAPA/Hazeyama/Kaneda to a plastic hub as taught by Miyamoto in order to reduce the weight and save costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alexander Talpalatski/Primary Examiner, Art Unit 2837